         Case 1:19-cv-04074-VEC Document 79-1 Filed 01/27/20 Page 1 of 2



                          UNITED STA TES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 DONALD BERDEAUX and CHRISTINE
 GRABLIS, Individually and on Behalf of All
 Others Similarly Situated,
                                                    Case No. 19 Civ. 04074 (VEC)
                            Plaintiffs,

                     V.

ONECOIN LTD., RUJA IGNATOVA,
KONSTANTIN IGNATOV, SEBASTIAN
GREENWOOD, MARK SCOTT, IRINA
ANDREEV A DILINSKA, DAVID PIKE, and
NICOLE J. HUESMANN,

                            Defendants.



                          DECLARATION OF WENDY H. SCHWARTZ

       I, Wendy H. Schwa11z, declare under penalty of perjury that the following is true and

correct to the best of my knowledge:

        1.     I am a member in good standing of the Bar of the State of New York and am a

partner at the law firm Binder & Schwartz LLP, which is currently counsel of record for

Defendant Mark Scott.

       2.      I submit this declaration in support of the Stipulation and [Proposed] Order

Granting Substitution of Counsel (the "Stipulation and Order") to substitute the law firm of

Mintz & Gold LLP and its attorney, Steven G. Mintz, as counsel ofrecord for Mr. Scott in this

action in place of its current counsel.

       3.      Mr. Scott has consented to the substitution, as evidenced in the signed Stipulation

and Order accompanying this declaration.
        Case 1:19-cv-04074-VEC Document 79-1 Filed 01/27/20 Page 2 of 2



       4.      This case is currently in its early stages, with a number of other defendants yet to

be served with process, and substitution of counsel will cause no delay in the proceedings.

       5.      Binder & Schwartz LLP and Mintz & Gold LLP have both executed the

[Proposed] Stipulation and Order accompanying this Declaration.

       6.      Binder & Schwartz LLP is not asserting a retaining or charging lien.

       WHEREFORE, it is respectfully requested that the Stipulation and Order be granted.


Dated: January   a   2020




                                                 2
